J-A08034-14


                              2014 Pa. Super. 191

ALTOONA REGIONAL HEALTH SYSTEM                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                  v.

COREY R. SCHUTT, D.O.

                         Appellees

                   v.

UNIVERSITY ORTHOPEDICS CENTER,
LTD.

                         Appellant                    No. 1072 WDA 2013


                Appeal from the Order Entered on May 30, 2013
                 In the Court of Common Pleas of Blair County
               Civil Division at No.: Civil Action No. 2012 GN 621


BEFORE: ALLEN, J., OLSON, J., and WECHT, J.

OPINION BY WECHT, J.:                           FILED SEPTEMBER 04, 2014



2013 order of the Court of Common Pleas of Blair County. UOC alleges that

the trial court erred when it granted partial judgment on the pleadings and a



injunction prevented UOC from enforcing a restrictive covenant provision in

Corey R. Schutt, D

Schutt from practicing orthopedics or related subspecialties for two years



facilities.   UOC also asserts that the trial court erred in sustaining the

preliminary objections filed by Dr. Schutt. For the reasons that follow, and
J-A08034-14



upon review of Rules 1034 and 2227 of our Rules of Civil Procedure, we

must vacate in part, reverse in part, and remand for further proceedings.

      On October 27, 2009, UOC and Dr. Schutt entered into a three-year

employment agreement.         See Complaint for Injunction and Declaratory



                                                                 Support and




Relief, 2/22/2012, Exh. A.1

      Approximately two years later, Dr. Schutt terminated his employment



                                  -owned subsidiary of ARHS.    In a January

11, 2012 letter to Dr. Schutt, UOC asserted that Dr. Schutt had breached

the restrictive covenant of the Employment Agreement by beginning work at

Elite Orthopedics, and UOC claimed it was entitled to $250,000 in liquidated

damages as a result of the alleged breach. ARHS responded with a January

25, 2012 letter that demanded UOC cease any attempts to enforce the

restrictive covenant. Specifically, ARHS cited an exception to the restrictive

covenant in Section 5.8 of the Recruitment Agreement.

      On February 22, 2012, ARHS filed a complaint against UOC in the

Court of Common Pleas of Blair County. The complaint sought an injunction

to prevent UOC from enforcing the restrictive covenant against Dr. Schutt,

                                     -2-
J-A08034-14



                                                               ights under the



complaint. In relevant part, UOC sought dismissal of the complaint because

ARHS had failed to join Dr. Schutt, an assertedly indispensable party. See

               ry Objection to Complaint, 3/14/2012, at 5-6. In an order

and opinion dated August 1, 2012, the learned trial court concluded that Dr.

Schutt was an indispensable party pursuant to Pa.R.C.P. 2227(a):

     Persons having only a joint interest in the subject matter of an
     action must be joined on the same side as plaintiffs or
     defendants. Pa.R.C.P. 2227[(a)]. Pennsylvania law holds that a

     with the claims of the litigants that no decree can be made
     w                                   Sprague v. Casey, 550 A.2d
184, 189 (Pa. 1988). In this case, the [c]omplaint relates to the
     enforcement of agreements to which Dr. Schutt is [a] party and
     the disposition of this [c]omplaint will either render him able to
     practice medicine freely or may lead to further litigation
     involving his ability to practice and obligations to pay damages

     have jurisdiction to render a judgment without the presence of
     Dr. Schutt because of the principle that a decree should finally
     determine the rights that all persons have in a subject. Powell
     v. Shepard, 113 A.2d 261, 265 (Pa. 1955). Therefore, it is
                                 ] rights are so connected that no
     decree can be made without impairing those rights.

Order, 8/1/2012, at 3-4 (citations modified, italics added).    Consequently,



within which to amend its pleading.

     On August 7, 2012, ARHS filed an amended complaint. This pleading

was virtually identical to the original complaint and requested the same



                                      -3-
J-A08034-14



injunctive and declaratory relief.     The only substantive difference between

the two filings was that,

complaint added Dr. Schutt as a named party. See

Complaint, 8/7/2012, ¶¶27-35. ARHS chose to designate Dr. Schutt as an



      On September 21, 2012, UOC respon

with an answer, new matter, and counterclaims. In this filing, UOC asserted

various counterclaims against ARHS and Dr. Schutt, including breach of

contract,   tortious   interference,   and   breach   of   fiduciary   duty.   The

counterclaims also sought to enforce the restrictive covenant against Dr.

Schutt, and requested that ARHS provide UOC allegedly unpaid income

contributions. See Answer, New Matter and Counterclaims to First Amended

Complaint for Injunction and Declaratory Relief, 9/21/2012, at 22-32.



counterclaims.    In pertinent part, Dr. Schutt asserted a demurrer on all

counterclaims, arguing that Pa.R.C.P. 2227(b) barred UOC from filing

affirmative counterclaims against Dr. Schutt because of his involuntary



Counterclaims, 10/10/2012, ¶¶10-16. On October 18, 2012, ARHS filed a



      On December 13, 2012, UOC filed a




                                       -4-
J-A08034-14




preliminary objections, ARHS filed a motion for partial judgment on the




the Employment Agreement.             See Motion for Partial Judgment on the

Pleadings, 1/2/13, ¶2. ARHS argued that the language in Section 5.8 of the

Recruitment Agreement unequivocally forbids UOC from attempting to

enforce the restrictive covenant in the event that Dr. Schutt commences

employment with an ARHS subsidiary. Id. at ¶18.




motion was premature because the pleadings were not closed and because

material facts remained in dispute. On June 5, 2013, the trial court issued




                                                    for injunctive and declaratory

relief:

          Section 5.8 of the Recruitment Agreement . . . is a carve-out
          provision which specifically prevents UOC from undertaking any
          efforts to restrict, prohibit or otherwise penalize Dr. Schutt from
          providing services as an employee of or contractor of any entity
          which is owned or controlled by ARHS or any of its subsidiaries
          or its affiliates. Section 5.8 concludes with [sic] its last sentence
          by entitling ARHS to injunctive relief if UOC either directly
          violates[,] or is likely to violate[,] the subsection.

          Section 5.8 is applicable to the current relationship and the
          [c]ourt agrees with ARHS that the relief which [ARHS] requests

                                          -5-
J-A08034-14


      is abundantly clear as contained within the four corners of
      [S]ection 5.8. The [Recruitment] Agreement also contains a
      statement that includes a standard paragraph precluding
      consideration of any other interpretation of the document not
      reduced to writing.

                                                  -8.

      Next, the tr



affirmative counterclaims:

      Dr. Schutt relies on Pa.R.C.P. 2227(b) as it relates to involuntary
      plaintiffs. Dr. Schutt further relies on Karoly v. Cap, 530 A.2d
436 (Pa. 1987), to buttress his argument that Pa.R.C.P. 2227

      joined as involuntary [p]laintiffs. Dr. Schutt reasons that if
      [i]nvoluntary [plaintiffs] are not required to file pleadings, [then]
      affirmative counterclaims seeking injunctive relief and money
      damages should not be permitted.

      The [c]ourt agrees with Dr. Schutt and therefore grants this
      demur[r]er and dismisses all [c]ounterclaims brought against Dr.
      Schutt in his role of [i]nvoluntary [p]laintiff.

      By this specific portion of the [o]rder, the [c]ourt is granting the
      demur[r]er as it involves Dr. Schutt being an [i]nvoluntary
      [p]laintiff. The reliance upon which [sic] this [c]ourt is granting
      the dem
      [i]nvoluntary [p]laintiff.

Id. at 10-11 (citations modified or omitted). The trial court further stated



the [c]ourt that its earlier [o]rder allowing Dr. Schutt to be entered as an

                                     Id. at 11.

      On June 26, 2013, UOC filed a notice of appeal. On July 2, 2013, the

trial court ordered UOC to file a concise statement of errors complained of on


                                      -6-
J-A08034-14



appeal pursuant to Pa.R.A.P. 1925(b). On July 19, 2013, UOC timely filed its

Rule 1925(b) statement. On September 26, 2013, in lieu of an opinion, the



in the above[-]caption

      UOC presents the following issues for our review:

      A. Whether the trial court erred by ruling that an indispensable
         party joined as a[n] involuntary plaintiff was not subject to
         related counterclaims?

      B. Whether the trial court erred by granting t
         for partial judgment on the pleadings, and by dismissing the

          not complete, and where the pleadings of record disclosed the
          existence of material disputed facts?

      C. Whether the trial court erred by granting a permanent
         injunction that prevented the defendant from asserting tort
         and contract claims, where the right to recovery was not clear
         on the face of the pleadings alone?

Brief for UOC at 3.

      Before addressing the merits of the issues presented by UOC, we must

clarify the appealability of the underlying order. Inasmuch as the issue of

appealability affects our jurisdiction, we may raise it sua sponte. Morgan

Trailer Mfg. Co. v. Hydraroll, Ltd., 804 A.2d 26, 29 30 (Pa. Super. 2002).

As a general rule, this Court has jurisdiction only over appeals taken from

final orders.   Commonwealth v. Scarborough, 64 A.3d 602, 608 (Pa.

                                                               See Pa.R.A.P.

341(b).   Here, the trial cou




                                    -7-
J-A08034-14



judgment on the pleadings. T.C.O. at 12-13. Thus, at first blush, it would

appear that we lack jurisdiction.

      However, Pa.R.A.P. 311 carves out an exception to this general rule.

Specifically, an appeal may be taken as of right from an order that grants or

denies an injunction. Pa.R.A.P. 311(a)(4). The instant order granted ARHS

an injunction against UOC. Furthermore, the portion of the order sustaining

                                                     quest for injunctive relief

listed in its fourth counterclaim. Because the underlying order granted and

denied injunctions, our jurisdiction is proper.   See Vonada v. Long, 852
A.2d 331, 335-

contained in Rule 311(a)(4) is that an order refusing [or granting] a request

for an injunction is an interlocutory order appealable as of right unless the

order involves an injunction issued pursuant to two explicit provisions of the

Divorce Code or the order is in the form of a decree nisi

      Due to the nature of our disposition, we will begin our discussion by




Specifically, UOC alleges that judgment on the pleadings was premature

because those pleadings were still open. We agree.

      Our scope and standard of review in this context are well-defined:

      Our scope of review on an appeal from the grant of judgment on
      the pleadings is plenary. Meehan v. Archdiocese of Phila.,
      870 A.2d 912, 918 (Pa. Super. 2005). Entry of judgment on the
      pleadings is permitted under Pennsylvania Rule of Civil


                                     -8-
J-A08034-14


      closed, but within such time as not to unreasonably delay trial,

      1034(a). A motion for judgment on the pleadings is similar to a
      demurrer. Citicorp N. Am., Inc. v. Thornton, 707 A.2d 536,
      538 (Pa. Super. 1998). It may be entered when there are no
      disputed issues of fact and the moving party is entitled to
      judgment as a matter of law. Id. In determining if there is a
      dispute as to facts, the court must confine its consideration to
      the pleadings and relevant documents. Id. On appeal, we
      accept as true all well-pleaded allegations in the complaint.
      Meehan, supra.


      ruling was based on a clear error of law or whether there were
      facts disclosed by the pleadings which should properly be tried
      before a jury or by a judge sitting without a jury. Citicorp,
      supra.

         Neither party can be deemed to have admitted either
         conclusions of law or unjustified inferences. Moreover, in
         conducting its inquiry, the court should confine itself to the
         pleadings themselves and any documents or exhibits
         properly attached to them. It may not consider
         inadmissible evidence in determining a motion for

         case is clear and free from doubt such that a trial would
         prove fruitless will an appellate court affirm a motion for
         judgment on the pleadings.

                                 , 606 A.2d 470, 471-72 (Pa. Super.
      1992) (quotations and citations omitted).

Consolidation Coal Co. v. White, 875 A.2d 318, 325-26 (Pa. Super. 2005)

(citations modified).

      UOC alleges that the motion for judgment on the pleadings was

premature because Pa.R.C.P. 1034 requires that the relevant pleadings be

closed before any party may file such a motion. Specifically, UOC maintains

that, at the time when ARHS interposed its motion, the relevant pleadings

were not closed because Dr. Schutt had yet to file a substantive response to

                                     -9-
J-A08034-14




for UOC at 23-24.

       Motions for judgment on the pleadings are governed by Pa.R.C.P.

1034, which reads as follows:

       Rule 1034. Motion for Judgment on the Pleadings

       (a)    After the relevant pleadings are closed, but within such
              time as not to unreasonably delay the trial, any party may
              move for judgment on the pleadings.

       (b)    The court shall enter such judgment or order as shall be
              proper on the pleadings.

The relevant scope of pleadings is governed by Pa.R.C.P. 1017:

       Rule 1017. Pleadings Allowed

       (a)    Except as provided by Rule 1041.1,[1] the pleadings in an
              action are limited to

          (1)    a complaint and an answer thereto,

          (2)    a reply if the answer contains new matter, a
                 counterclaim or a cross-claim,

          (3)    a counter-reply if the reply to a counterclaim or
                 cross-claim contains new matter,

          (4)    a preliminary objection and a response thereto.




have considered the ARHS [motion for partial judgment on the pleadings]

                                                               ounterclaims, and



____________________________________________


1
       Pa.R.C.P. 1041.1 applies only to asbestos litigation.



                                          - 10 -
J-A08034-14




whether the relevant pleadings were, in fact, closed when ARHS filed its

motion for judgment on the pleadings.

       With specific reference to the interplay between the close of pleadings

and preliminary objections, this Court has stated the following:

       Preliminary objections are a form of pleading allowable in
       equity. . . . Pa.R.C.P. 1028 is the logical extension of Rule 1017
       and provides for the substantive requirements and handling of


       considered ripe for consideration of its merits, either by trial or
       other hearing, the pleadings must be closed. Implicit in this
       holding is the requirement that all preliminary objections a part
       of the pleadings be disposed of by the trial court.

Reddick v. Puntureri, 363 A.2d 1198, 1200 (Pa. Super. 1976).2 Instantly,

the record confirms that Dr. Schutt filed his preliminary objections on

October 10, 2012.       Between the time that Dr. Schutt filed his preliminary

objections and the time that ARHS filed its motion for partial judgment on

the pleadings on January 2, 2013, the trial court took no action regarding
                                          3
                                               Based on this record, it is evident that


____________________________________________


2
       See also Republic Servs. of Penna., LLC v. Krone, 2389 C.D.

court is first required to rule on the [preliminary objections] before
considering the merits, and the failure to do so is a fatal procedural defect


3

objections until it issued its June 5, 2013 opinion.



                                          - 11 -
J-A08034-14



motion for partial judgment on the pleadings.           Our precedent leads us to

conclude that the pendency of unresolved preliminary objections means that

the pleadings have not yet closed.             Reddick, supra.   Consequently, we



motion for partial judgment on the pleadings was procedurally proper.4,5

See



       Based upon the foregoing discussion, we hold that the trial court erred



____________________________________________


4

parties to the motion for judgment on the pleadings must be closed prior to

partial judgment on the pleadings was only between ARHS and UOC, and
                                                  See Brief for ARHS at 8.
However, this argument is undone by the facts that (1) Dr. Schutt had been
                                                          itigation; and (2)


Agreement.
5
      This Court has held that, to avoid waiver, a respondent must make a
timely objection to improper pleadings. See Vintage Homes, Inc. v.
Levin, 554 A.2d 989, 992 (Pa. Super. 1989) (holding that an appellant
                                   -
                                                presenting the merits of the

motion for partial judgment. See
Partial Judgment on the Pleadings, 1/22/2013, at 6-
[p]reliminary [o]bjections have been resolved, and until the parties have an
opportunity to conduct discovery related to the claims and disputed factual
allegations framed by the pleadings, the [m]otion is not ripe for decision,
and should be denied as prem



                                          - 12 -
J-A08034-14



before disposing of the preliminary objections in this case.   Because the



Rule 1034(a).   Thus




                                                third claim on this appeal,




appeal). In relevant part, UOC argues that, as a party defendant, it should

be able to assert counterclaims against Dr. Schutt.      The litigants have



plaintiffs are not subject to affirmative counterclaims by party defendants.

Before addressing this question, however, we must assess whether Dr.




                 sition was based upon Sprague v. Casey, 550 A.2d 184,

189 (Pa. 1988), and the rules governing indispensable parties pursuant to

subsection 2227(a). See Order, 8/1/2012, at 3-

                                                          without impairing

                       Sprague clearly states that a party must be joined if



subsequent opinion, the trial court stated that its order authorized ARHS to

                                   - 13 -
J-A08034-14



join Dr. Schutt as an involuntary plaintiff pursuant to subsection 2227(b).

See T.C.O. at 11.6

       In relevant part, Pa.R.C.P. 2227 reads as follows:

       Rule 2227. Compulsory Joinder

       (a)    Persons having only a joint interest in the subject matter
              of an action must be joined on the same side as plaintiffs
              or defendants.

       (b)    If a person who must be joined as a plaintiff refuses to
              join, he or she shall, in a proper case, be made a
              defendant or an involuntary plaintiff when the substantive
              law permits such involuntary joinder.



                         Kelly v. Carborundum Co., 453 A.2d 624, 628 (Pa.

Super. 1982).       The text of the rule itself draws a distinction between

compulsory joinder pursuant to subsection 2227(a) and involuntary joinder
____________________________________________


6

to participate in this action. See
not join with ARHS in the litigation filed by ARHS. Dr. Schutt did not want to
be a part
1, 2012 order did not explicitly direct ARHS to join Dr. Schutt as an
involuntary plaintiff in the instant lawsuit, it appears that ARHS joined Dr.
Schutt as an involuntary plaintiff upon its own authority.          While this
procedure appears irregular, our Supreme Court has specifically held that
involuntary joinder may be accomplished even in the absence of a specific
order from a civil trial court. See Onorato v. Wissahickon Park, Inc.,
244 A.2d 22, 24 (Pa. 1968) (in the absence of specific proceedings instituted
to effect involuntary joinder under the Pennsylvania Rules of Civil Procedure,

on the caption of

invalidate that joinder.



                                          - 14 -
J-A08034-14




action, brought against only one party where there exists no timely attempt

                                                                         Moorehead

v. Lopatin

2227(b)] is applicable only where the substantive law provides that an

interest is joint and the holder of such interest refuses to join. Involuntary

joinder is necessary because without such joinder an indispensable party is

                                                   Kelly, 453 A.2d at 628.

       Onorato v. Wissahickon Park, Inc., 244 A.2d 22 (Pa. 1968), is one

of the few precedents in Pennsylvania discussing the law concerning

involuntary plaintiffs.7      In that case, our Supreme Court held that, for

involuntary joinder under subsection 2227(b), the substantive law applicable

to a given case must explicitly permit such joinder. 244 A.2d at 25. This



the joinder issue reduces itself to whether, in the language of Rule 2227(b),

____________________________________________


7
     Although more than forty-six years have passed since our Supreme
Court issued its decision in Onorato, that case continues to represent the

joinder. The High Court has issued two decisions since Onorato that
address involuntary joinder, albeit briefly. In Heckendorn v. Consolidated
Rail Corp., 456 A.2d 609 (Pa. 1983), and a decade later in CRY, Inc. v.
Mill Service, Inc., 640 A.2d 372 (Pa. 1994), our Supreme Court declined to
expand the substantive law permitting involuntary joinder.        We read
Heckendorn and CRY, Inc. for the proposition that our Supreme Court has
not significantly altered involuntary joinder law since Onorato.




                                          - 15 -
J-A08034-14




Karoly v. Cap, 530 A.2d 436, 441 (Pa. Super. 1987) (quoting Onorato,
244 A.2d at 24-25).

       In Onorato, our Supreme Court held that the law permitting

involuntary joinder is surpassingly narrow:

       The Note of the Procedural Rules Committee to Rule 2227(b)
       states that under present rules of substantive law,[8] proper
       cases for joining a party as an involuntary plaintiff exist in only
       the four instances where:

       (1)    The action is in rem.

       (2)    The unwilling person can be regarded as estopped by his
              conduct from objecting to the prosecution of the suit
              without his consent.

       (3)    The willing plaintiff and the unwilling person are joint
              tenants or tenants by the entireties and the action is
              brought to preserve or recover the jointly owned property
              or damages for injury to such property.

       (4)    The action is equitable in nature and no recovery of money
              damages is sought.
244 A.2d at 25. The fourth circumstance enumerated by our Supreme Court

in Onorato

action in this case sounds purely in equity, and ARHS does not seek

monetary damages. See
____________________________________________


8
       Rule 2227(b) has been amended only twice since its inception in 1940.
The first amendment, on April 18, 1975, does not appear to have
substantively altered the text of Rule 2227(b). The second amendment, on
April 12, 1999, had no effect except to render the text gender-neutral. See
Pa.R.C.P. 2227 Historical Notes.



                                          - 16 -
J-A08034-14


Declaratory Relief, 8/7/2012, ¶¶27-35 (asserting causes of action for



damages);                                              , 522 A.2d 1129, 1131



the case is

in the absence of a specific proceeding instituted for the purpose of



law. Onorato; Karoly, supra.9

       Having



follows:

       Rule 2227 does not provide an involuntary plaintiff with any
       special status in the litigation, or otherwise provide that an
       involuntary plaintiff is exempt from the other pleading provisions
____________________________________________


9

necessitated by the complicated nature of Pennsylvania precedent regarding
Pa.R.C.P. 2227(b). Specifically, although the text of subsection 2227(b)


Onorato states that no specific civil proceeding is required involuntarily to
join such a party to a lawsuit. See 244 A.2d at 24. Taken to its logical
conclusion in the context of Onorato, Rule 2227(b) appears to permit
involuntary joinder without the direct involvement of the trial court. Once a

long as the party qualifies under one of the categories enumerated by
Onorato. To be clear, current law does not
respect to involuntary joinder. Additionally, nothing currently requires an
involuntary plaintiff to demonstrate putative refusal to participate. In the
absence of guidance to the contrary from our Supreme Court, we must
countenance the instant joinder. Onorato, supra.



                                          - 17 -
J-A08034-14


      contained in the Pennsylvania Rules of Civil Procedure. The trial


      counterclaims could not be asserted against an involuntary
      plaintiff. Research has failed to locate any appellate authority
      for that proposition.5
         5
            The decision in Karoly[,] referenced at page 10 of the
                                                            id not
         involve the assertion of counterclaims against an
         indispensable party, and is not applicable here.



      In Karoly

monies . . .

A.2d at 437.      In an answer and new matter, the defendant asserted

counterclaims for monetary damages both against the plaintiff and against

several non-parties that had neither been held indispensable nor been joined

to the litigation. The plaintiff filed preliminary objections claiming that the

defendant had improperly joined the additional parties.       Specifically, the

defendant in Karoly

include the names of these new parties as involuntary party-plaintiffs. Id.

at 439. Ultimately, a panel of this Court held that involuntary joinder in that

case was improper.

      Karoly does not stand for the proposition that involuntary plaintiffs

are never subject to counterclaims. Rather, Karoly was decided upon the



plaintiffs was improper because the respective rights of the plaintiff and the

involuntary plaintiffs were not sufficiently interrelated.   The Karoly panel


                                    - 18 -
J-A08034-14



held that the sole fact that a defendant has cognizable claims against non-

parties to a litigation does not permit that defendant, without more,

involuntarily to join those non-parties as plaintiffs pursuant to Rule 2227(b).

There was no determination made in Karoly that involuntary joinder acts as

a shield to immunize a party from otherwise proper counterclaims.

       Turning to the instant case, it is clear that Karoly is inapplicable. Dr.

Schutt was determined to be an indispensable party pursuant to Rule




8/1/2012, at 3-4 (quoting Sprague, 550 A.2d at 189).                    In Karoly, there

was    no   determination      that    the     putative   involuntary    plaintiffs   were




                                         t to assert claims of liability against Dr.



Dr. Schutt was an indispensable party to the litigation. After the trial court

agreed that Dr. Schutt was indispensable and ordered his joinder, ARHS

properly joined Dr. Schutt as an involuntary plaintiff. Once Dr. Schutt had

been properly joined as an involuntary plaintiff, he was subject to

counterclaims10 in the same fashion as any other party plaintiff.11

____________________________________________


10
       Pa.R.C.P. 1031 governs counterclaims under Pennsylvania law:

(Footnote Continued Next Page)


                                          - 19 -
J-A08034-14



      In light of the foregoing dis




against Dr. Schutt were barred under Pa.R.C.P. 2227(b). See T.C.O. at 10-




we conclude that Dr. Schutt was properly joined as an involuntary plaintiff,

we also vacate

this action upon the basis of allegedly improper joinder. See T.C.O. at 14.

      Order vacated in part, and reversed in part.              Case remanded for

further proceedings. Jurisdiction relinquished.
                       _______________________
(Footnote Continued)

      Rule 1031. Counterclaim.

      (a)    The defendant may set forth in the answer under the

             civil action which the defendant has against the plaintiff at
             the time of filing the answer.

      (b)    A counterclaim need not diminish or defeat the relief
             demanded by the plaintiff.    It may demand relief
             exceeding in amount or different in kind from that
             demanded by the plaintiff.
11
                                                 Karoly also runs afoul of Pa.R.C.P.

provided by these rules, the joinder of parties in any action shall not affect
the procedural rights which each party would have if suing or sued

counterclaims against Dr. Schutt would be otherwise invalid on their face
                                                rect interpretation of the




                                           - 20 -
J-A08034-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/4/2014




                          - 21 -